Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References previously cited are provided in a previous Office Action.  References not previously cited are found per the attached PTO-892 for this Office Action if applicable. 
A reply to the Applicants' arguments is presented after addressing the Claims.
Applicant’s amendment of 03 March 2022 placed the limitations of now canceled claim 7 into Claim 1 while further amending Claim 1 by substituting the word “separator” for the words “discharge valve”; the result of which changed the scope of Claim 1 and its dependent Claims 2, 5-6 and 8-9.
Election/Restrictions
Claims 3 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2), made without traverse in the reply filed on 27 July 2021.
Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 depends upon now canceled claim 7 and as such, Claim 8 does not properly include the limitations from now canceled claim 7. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
To further prosecution, Claim 8 is considered to depend upon instant Claim 1 which now includes the limitations of now canceled claim 7.

Claim Rejections - 35 USC § 103
Claims 1-2, 5, and 8 is/are rejected under 35 U.S.C. 103 as being obvious over Itoga (US 2011/0212371) in view of Hoshi (US 2017/0214069) in view of Jung et al [Jung] (US 2017/0179511). 
Itoga discloses a fuel cell system (Title) comprising:
a fuel cell (Abstract, Figure 1 item 2 [0017]);
an anode gas supply system configured to supply anode gas to the fuel cell wherefore the anode gas supply system including an anode gas supply passage through which the anode gas flows toward the fuel cell as well as an anode gas circulatory system configured to circulate anode offgas discharged from the fuel cell to the anode gas supply passage, the anode gas circulatory system including an anode gas circulation passage through which the anode offgas flows toward the anode gas supply passage and a gas-liquid separator provided in the anode gas circulation passage and configured to separate liquid water from the anode offgas (gas liquid separator item 47, Itoga [0018]-[0024], and Figure 1); 
a cathode gas supply-discharge system including a cathode gas supply passage configured to supply cathode gas to the fuel cell, and a cathode gas discharge passage through which cathode offgas discharged from the fuel cell is discharged to an outside of the fuel cell system (Itoga Figure 1, [0018]-[0020]);
a gas-liquid discharge passage connects to the gas-liquid separator included with a drainage system with drain or discharge valve to separate the liquid from the gas (Itoga [0020], items 47, 47a, 47b, and 48, Figure 1 [0024]-[0025]). 
However, Itoga does not specifically disclose a flow-rate acquisition portion configured to acquire a discharge-gas flow rate of the anode offgas discharged from the gas-liquid separator.
On the other hand Hoshi discloses a fuel cell system that comprises a discharge-gas flow rate valve, or purge valve, connected to an anode gas circulation passage having a gas-liquid separation device which is comprised with a controller, or a flow-rate acquisition portion, configured to acquire a discharge gas flow rage of the anode offgas discharged from the gas liquid separator by the opening degree of the gas flow rate valve in order which provides a gas volume ratio calculation of the hydrogen, nitrogen, and steam in the gas circulation passage (Hoshi [0052], [0070], [0132]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided a flow rate acquisition portion configured to acquire a discharge-gas flow rate of the anode offgas discharged from a gas liquid separator as taught by Hoshi in order to determine the gas volume ratio for hydrogen, nitrogen and steam in the circulating gas going through the Itoga gas liquid separator discharge valve gas discharge flow rate. 
Although Itoga does not specifically disclose the employment of a pressure sensor, Itoga discloses that gas supply passages comprise different operating pressures that includes a secondary pressure as well as anode gas supplied to the fuel cell and that pressure of the anode gas to a mixing pressure controls the mixing of anode gas in a mixing passage with high degree of accuracy (hydrogen gas, Itoga [0022]).  
A high degree of accuracy is required for mixing two pressurized gas streams, and because one of ordinary skill in the art would expect pressure to apply to the control of gas amounts for mixing, a pressure sensor would also be expected to be used to control gas mixing pressures to enable a high degree of mixing.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have included a pressure sensor to control gas amounts mixed with a high degree of accuracy in the Hoshi-modified Itoga fuel cell system.  
Although Itoga discloses impurities are purged from the gas-liquid separator discharge valve because impurities are discharged from the gas-liquid separator (Itoga [0025]), Itoga modified by Hoshi fail to teach:
1A) a controlling portion configured to execute an operation determination process including a normal-abnormality determination on whether the gas-liquid discharge valve is opened normally or not, AND
1B) Itoga modified by Hoshi fail to teach:
wherein after the controlling portion instructs the gas-liquid discharge valve to be opened, the controlling portion executes the normal-abnormality determination such that, when the discharge-gas flow rate of the anode offgas is a predetermined normal reference value or more, the controlling portion determines that the gas-liquid discharge valve is opened normally, and when the discharge-gas flow rate of the anode offgas is lower than the predetermined normal reference value, the controlling portion determines that the gas-liquid discharge valve is not opened normally 
On the other hand to 1A), Jung teaches of employing a purging arrangement wherefore a re-performing of a valve opening in response to a configured controller determining whether performing the opening of a purge valve is not functioning properly and whether the valve is performing as opened and thus be not opening properly (Jung [0011], [0018], [0049], Figure 5). 
Thus, Jung teaches of a controlling portion configured to execute an operation determination process including a normal-abnormality determination on whether the gas-liquid discharge valve is opened normally or not
Such a Jung-taught, configured arrangement provides a manner of determining whether a purge function is properly performed without an additional sensor when a purge of discharging nitrogen, hydrogen, and vapor within an anode is performed using a purge valve or a drain valve of a fuel cell system.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have included a Jung-taught controlling portion that is configured to execute an operation determining process including a normal-abnormality determination on whether the gas-liquid discharge valve is opened normally or not, with the Hoshi modified Itoga fuel cell system in order to provide a manner of determining whether a purge function is properly performed without an additional sensor when a purge of discharging nitrogen, hydrogen, and vapor within an anode is performed using a purge valve or a drain valve of a fuel cell system as further taught by Jung.

On the other hand to 1B) Jung further teaches that after the controlling portion instructs the gas-liquid discharge valve (Jung purge/drain valve Figure 2, [0050]) to be opened, the controlling portion executes the normal-abnormality determination such that, when the discharge-gas flow rate of the anode offgas is a predetermined normal reference value or more the controlling portion determines that the gas-liquid discharge valve is opened normally (Jung value B-A > predetermined reference value, S540, S550, Figure 5), and when the discharge-gas flow rate of the anode offgas is lower than the predetermined normal reference value--where the opening reference value comparison is not achieved--the re-performing the opening value is repeated (Jung Figure 5 S540 when B-A {consumed current – current before purge valve opens--is not >  predetermined reference threshold value [0061]); the controlling portion implicitly determines that the gas-liquid discharge valve is not opened normally because the opening process is required to be repeated (Jung [0011]).
Such a Jung-taught, configured arrangement provides a manner of determining whether a purge function is properly performed without an additional sensor when a purge of discharging nitrogen, hydrogen, and vapor within an anode is performed using a purge valve or a drain valve of a fuel cell system.
It would have been further obvious to one of ordinary skill in the art at the time of the invention filing to have included a Jung-taught controlling portion, wherein after the controlling portion instructs the gas-liquid discharge valve to be opened, the controlling portion executes the normal-abnormality determination such that, when the discharge-gas flow rate of the anode offgas is a predetermined normal reference value or more, the controlling portion determines that the gas-liquid discharge valve is opened normally, and when the discharge-gas flow rate of the anode offgas is lower than the predetermined normal reference value, the controlling portion determines that the gas-liquid discharge valve is not opened normally, to the Hoshi-modified Itoga fuel cell system to provides a manner of determining whether a purge function is properly performed without an additional sensor when a purge of discharging nitrogen, hydrogen, and vapor within an anode is performed using a purge valve or a drain valve of a fuel cell system as further taught by Jung.
Itoga further discloses the stopping of flow from the discharge valve in a first pre-process of increasing pressure of the anode gas to be supplied to the higher  than a pressure of the anode gas supplied to the fuel cell before normal operation of a fuel cell in order to prevent opening of the discharge valve (Itoga [0010]), wherefore Itoga further discloses that the hydrogen pump in the circulation passage (Itoga [0022]-[0023], [0036]). Thus, Itoga implicitly discloses reducing flow to the anode circulation in a case where the restoration determination is performed during start up where no discharging occurs, or after a purge when the purge valve closes (Itoga Figure 3 steps S5-S9), wherefore the controlling portion implicitly executes a second pre-process of decreasing a flow rate of the anode offgas flowrate during normal circulation--in a second pre-process after purging—to be circulated from the anode gas circulation passage to the anode supply passage during the execution of the normal gas discharge process (Itoga [0036]-[0039] and see also see P1 and P2 steps Figure 4 for system operation reference and timing).  
Wherefore, due to a previous cessation of the circulation passage pump (Itoga item 46 Figure 1 and Figure 4), an increasing of the flow rate of the anode offgas to be circulated in a first pre-process from the anode gas circulation passage to the anode gas supply passage during the execution of the normal gas discharge process where the pump operation starts (P2 location Figure 4 before normal operation P3)). 
The Itoga processing necessarily includes a third pre-process of decreasing a current value of the fuel cell to be smaller than a current value of the fuel cell during execution of the normal gas discharge process upon the stopping of the pump operation at the end of the normal gas discharge process—before the pump starts again (see Itoga Pump stop operating at P3 Figure 4, before the pump electric signal starts again)--where the current to run the pump, due to cessation of the liquid discharging because fuel cell current is reduced due to a secondary process where anode gas is returned to recycling and mixing anode gas with reduced pressure required from the pump (hydrogen anode gas, Itoga [0023]). 

Regarding Claim 2, modified Itoga discloses the limitations set forth above. 
Itoga further discloses employing a fuel cell system having a temperature acquisition portion configured to acquire an environmental temperature of the fuel cell system (Itoga Title, [0028]-[0029]), wherein:
in a case where the controlling portion receives an activation instruction to activate the fuel cell system, when the environmental temperature is a freezing point or less (Itoga [0007], [0031]), in order to prevent opening failure of the discharge valve (Itoga [0051]),
and, the controlling portion executes a below-freezing starting process (Itoga [0008]) by controlling the anode gas supply system to supply the anode gas to the fuel cell and includes instructing the gas-liquid discharge valve to be opened (Itoga [0015] and Figure 4) in order to prevent discharge valves from being frozen shut during cold start of the fuel cell (Itoga [0008] and [0051]).
After a discharging of water occurs, the fuel cell normal operation occurs thereafter (Itoga [0046]) and thus the controlling portion instructs the gas-liquid discharge valve to be opened in the below-freezing starting process, the controlling portion executes the normal-abnormality determination. 

Regarding Claim 5, modified Itoga discloses the limitations set forth above. 
Itoga also discloses, in the operation determination process, that the gas liquid discharge value is not open,  where at a  below freezing initiation determining controlling portion engages in a process where the discharge valve is closed in a first period in order to execute a warm-up operation to raise a temperature of the fuel cell that generates heated water retained in the fuel cell  circulating system, before valve opening and discharging in a second period, occurs to prevent valve opening failure due to water freezing (Itoga [0009]-[0010], Figure 3 and Itoga Figure 4 between t2 and t3--see time between opening and start at time zero and prohibiting discharge).  
Wherefore upon opening of the discharge valve after Itoga valve opening of a second period (Itoga [0009]-[0010]), such that the Itoga fuel cell system is configured to renew the opening and closing condition during a normal operation process of the discharge valve (Itoga [0046]).
Although Itoga does not further disclose that when the discharge-gas flow rate of the anode offgas is lower than the predetermined reference value, the controlling portion determines that the operation of the gas-liquid discharge value is not restored to normal, Jung teaches that when the discharge-gas flow rate of the anode offgas is lower than the predetermined normal reference value--where the opening reference value comparison is not achieved--the re-performing the opening value is repeated (Jung Figure 5 S540 when B-A is not >  predetermined reference value), wherefore the controlling portion implicitly determines that the gas-liquid discharge valve is not opened normally because the opening process is required to be repeated (Jung [0011]).
Such a Jung-taught, configured arrangement provides a manner of determining whether a purge function is properly performed without an additional sensor when a purge of discharging nitrogen, hydrogen, and vapor within an anode is performed using a purge valve or a drain valve of a fuel cell system.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have included a Jung-taught controlling portion that is configured to execute an operation determining process including a normal-abnormality determination on whether the gas-liquid discharge valve is opened normally or not such that when the discharge-gas flow rate of the anode offgas is lower than the predetermined normal reference value, the controlling portion determines that the gas-liquid discharge valve is not opened normally, to the Itoga fuel cell system, so as to provide a manner of determining whether a purge function is properly performed without an additional sensor when a purge of discharging nitrogen, hydrogen, and vapor within an anode is performed using a purging discharging drain valve of the Itoga fuel cell system.
 Regarding Claim 8, modified Itoga discloses the limitations set forth above.
Itoga does not disclose whether the cathode gas supply-discharge system includes a compressor configured to send the cathode gas toward the cathode gas discharge passage;
the gas-liquid discharge passage is connected to the cathode gas discharge passage; and
and whether the controlling portion controls an operation of the compressor so that a flow rate of the cathode gas flowing through the cathode gas discharge passage at a time when the restoration determination is executed is larger than a flow rate of the cathode gas flowing through the cathode gas discharge passage in the normal gas discharge process.
On the other hand, Hoshi teaches of employing a cathode gas supply discharge system with a compressor configured to send cathode gas toward the cathode gas discharge passage where a gas-liquid discharge passage is connected to the cathode gas discharge passage (Hoshi Figure 1 compressor item 12, discharge passage 13, liquid gas separation device 27, [0042], [0052]).
The Hoshi controlling portion controls an operation of the compressor so that a flow rate of the cathode gas flowing through the cathode gas discharge passage by way of a bypass valve in a controlling portion to dilute anode off gas at a time when the restoration determination is executed for discharging impurities and liquid water discharging, during a purge by the cathode gas (Hoshi [0047]-[0048], [0070]),  which is larger than a flow rate of the cathode gas flowing through the cathode gas discharge passage in the normal gas discharge process that does not require hydrogen dilution because the cathode gas bypass valve to the discharge passage is opened upon request from the controller for a gas dilution request flow rate (Hoshi [0047]-[0048]).
The Hoshi teaching provides a fuel cell system for preventing the freezing of a component for circulating gas discharged from a fuel cell to the fuel cell while realizing early warm-up of the fuel cell and a control method for fuel cell system.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have applied the Hoshi controlling portion that controls a cathode gas supply-discharge system includes a compressor configured to send the cathode gas toward the cathode gas discharge passage; the gas-liquid discharge passage is connected to the cathode gas discharge passage; and whether the controlling portion controls an operation of the compressor so that a flow rate of the cathode gas flowing through the cathode gas discharge passage at a time when the restoration determination is executed is larger than a flow rate of the cathode gas flowing through the cathode gas discharge passage in the normal gas discharge process within the Itoga fuel cell system to a fuel cell system for preventing the freezing of a component for circulating gas discharged from a fuel cell to the fuel cell while realizing early warm-up of the fuel cell and a control method for fuel cell system as taught by Hoshi.

Claim 6, is/are rejected under 35 U.S.C. 103 as being obvious over Itoga (US 2011/0212371) in view of Hoshi (US 2017/0214069) in view of Jung et al [Jung] (US 20170179511) as applied to Claim 5 above, in further view of Takemoto et al. [Takemoto] (US 2005/0100768). 
Regarding Claim 6, modified Itoga discloses the limitations set forth above. 
Although Itoga discloses a water storage tank (Itoga Figure 1 item 47), and although Itoga also discloses that for a controlling portion, after the controlling portion executes a normal gas discharge process by instructing the gas-liquid discharge valve to be opened, so that the Itoga controlling portion executes the restoration determination after the controlling portion instructs the gas-liquid discharge valve to be opened in the controlling portion controlled restoration gas-liquid discharge process of the Itoga fuel cell upon returning to normal and normal discharging wherefore the valve discharging valve is opened after fuel cell generated water is provided to prevent opening failure of the discharge valve (Itoga [0010], [0028], [0040]-[0042]);
modified Itoga fails to teach 6A) a water-storage-amount acquisition portion configured to acquire an amount of the liquid water accumulated in the gas-liquid separator, wherein: in a normal operation state of the fuel cell system where the gas-liquid discharge valve is opened normally, when the amount of the liquid water accumulated in the gas-liquid separator reaches a predetermined first liquid water amount or more, the controlling portion executes a normal gas discharge process by instructing the gas-liquid discharge valve to be opened; and 
modified toga also fails to teach  6B) wherein in a pre-restoration state of the fuel cell system before the operation of the gas-liquid discharge valve is restored to normal, when the amount of the liquid water accumulated in the gas-liquid separator reaches at least a second liquid water amount smaller than the first liquid water amount, the controlling portion executes a restoration gas discharge process by instructing the gas-liquid discharge valve to be opened.

On the other hand to 6A), Takemoto teaches of employing a water-storage-amount acquisition portion configured to acquire an amount of the liquid water accumulated in the gas-liquid separator (Takemoto [0028]-[0031], Figure 2A).  Wherein: in a normal operation state of the fuel cell system where the gas-liquid discharge valve is opened normally, when the amount of the liquid water accumulated in the gas-liquid separator reaches a predetermined first liquid water amount or more, the controlling portion executes a normal gas discharge process by instructing the gas-liquid discharge valve to be opened (Takemoto [0034, [0036]).
Takemoto further teaches that the  structure provides for minimized ice melt time (Takemoto [0037]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have added a Takemoto-taught water-storage-amount acquisition portion configured to acquire an amount of the liquid water accumulated in the gas-liquid separator, wherein: in a normal operation state of the fuel cell system where the gas-liquid discharge valve is opened normally, when the amount of the liquid water accumulated in the gas-liquid separator reaches a predetermined first liquid water amount or more, the controlling portion executes a normal gas discharge process by instructing the gas-liquid discharge valve to be opened, to the modified Itoga fuel cell system, so that the Takemoto-taught structure provides for minimized ice melt time.

On the other hand to 6B), Takemoto further teaches of a water storage control device, or portion, wherein in a pre-restoration state of the fuel cell system—where the pre-restoration state is a stopped state, before the operation of the gas-liquid discharge valve is restored to normal, when the amount of the liquid water accumulated in the gas-liquid separator reaches at least a second liquid water amount smaller than the first liquid water amount, the controlling portion executes a restoration gas discharge process by instructing the gas-liquid discharge valve to be opened until the lower level is reached (Takemoto [0037]); Takemoto further teaches that the  structure provides for minimized ice melt time (Takemoto [0037]).
It would have been further obvious to one of ordinary skill in the art at the time of the invention filing to have added a control device wherein in a pre-restoration state of the fuel cell system before the operation of the gas-liquid discharge valve is restored to normal, when the amount of the liquid water accumulated in the gas-liquid separator reaches at least a second liquid water amount smaller than the first liquid water amount, the controlling portion executes a restoration gas discharge process by instructing the gas-liquid discharge valve to be opened, as taught by Takemoto, to the modified Itoga fuel cell system, so that the Takemoto-taught structure provides for minimized ice melt time.

Claim 9 is/are rejected under 35 U.S.C. 103 as being obvious over Itoga (US 2011/0212371) in view of Hoshi (US 2017/0214069) in further view of Jung et al [Jung] (US 20170179511) as applied to Claim 5 above, in additional view of Hasuka et al. [Hasuka] (US 2010/0190080). 
Regarding Claim 9, modified Itoga discloses the limitations set forth above. 
Itoga does not disclose: in a case where an accumulated amount of the anode offgas discharged from the gas-liquid discharge passage within a predetermined period is a predetermined reference accumulated amount or more after the controlling portion instructs the gas-liquid discharge valve to be opened after the controlling portion determines, in the normal-abnormality determination, that the gas-liquid discharge valve is not opened normally, but before the restoration determination is executed, even when the discharge-gas flow rate of the anode offgas is less than the normal reference value, the controlling portion determines that the gas-liquid discharge valve is opened normally.
On the other hand, Hasuka teaches of evacuating impurities from the anode offgas and gas/discharge valve to increase the concentration of the fuel and the impurities, calculated in a partial pressure calculation step of the anode offgas in order to employed to lower impurity partial pressure  (Hydrogen relative to impurities, [0037], [0046]) where a partial pressure would be expected by one of ordinary skill in the art to be a measure representing an amount of gas or impurity in the offgas.  
After partial pressures are determined, a purge amount is determined (Hasuka [0047]) and thus Hasuka implicitly teaches that a reference value is employed in order to determine how much purging is required to remove how much of an accumulated amount of impurities that are great enough to remove during a purge relative to a predetermined reference value amount (Hasuka [0053]-[0054] using partial pressure amounts) for allowable impurities—where the discharging of the offgas would necessarily occur within a predetermined period for purging the determined purge amount.
Hasuka further teaches that discharge occurs after the determination of the impurity purging amount (Hasuka Figure 2 steps S2 and S5) with the opening and closing of the discharge or purge valve in order to purge the amount of impurities (Hasuka [0044], [0054], [0059]).  
Wherefore for the case where impurity partial pressure amounts are not higher than, or is less than, the predetermined impurity partial pressure amount, no purging is taught to occur.   Thus with no impurity gas purging, the gas-liquid discharge valve is not opened normally, before the restoration determination is executed.  
Although Hasuka does not further disclose the controlling portion determines that the gas-liquid discharge valve is opened normally without an offgas discharge purging, it would be expected by one of ordinary skill in the art that without an additional off gas impurity discharge, the accumulation of water in the gas-liquid separator would still function to remove water and thus the controlling portion would also be expected by one of ordinary skill in the art to determine that the gas-liquid discharge valve is opened normally.
Hasuka also teaches that the arrangement provides for maintaining a stable operation state of a fuel cell even during fluctuation of the load. (Hasuka [0005]).
It would have been obvious to one of ordinary skill int hat art to have added an Hasuka-taught arrangement that in a case where an accumulated amount of the anode offgas discharged from the gas-liquid discharge passage within a predetermined period is a predetermined reference accumulated amount or more after the controlling portion instructs the gas-liquid discharge valve to be opened after the controlling portion determines, in the normal-abnormality determination, that the gas-liquid discharge valve is not opened normally, but before the restoration determination is executed, even when the discharge-gas flow rate of the anode offgas is less than the normal reference value, the controlling portion determines that the gas-liquid discharge valve is opened normally to the Itoga fuel cell system to maintain a Hasuka-taught stable operation state of a fuel cell even during fluctuation of the load.

Response to Arguments
Applicant's arguments filed 03 March 2022 regarding the reference of Ueda, have been fully considered.  However, the arguments are moot as the reference of Ueda has been withdrawn as necessitated by Applicant’s amendment of 03 March 2022 in order to address the Amendment’s change in Claim 1’s scope as well as the scope for Claim 1’s dependent Claims 2, 5-6, and 8-9. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRESO/
Examiner, Art Unit 1722          

/ANCA EOFF/Primary Examiner, Art Unit 1722